DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the updated prior art search performed in response to Applicant’s after final submission, the finality of the previous action is withdrawn and prosecution continues.

Election/Restrictions
To expedite prosecution, the examiner rejoins claim 50 for examination on the merits.  All other restriction/election requirements stand.

Claim Status
Claims 1-36, 42-43 and 51-53 are canceled.
Claims 37-41 and 44-50 are under examination.

Priority
All claims under examination above receive the U.S. effective filing date of 10/06/2014 since their subject matter is found in provisional 62/060230.

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 51-53 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicant’s amendments. 

The rejection of claims 37-40, 42, 44-49, and 51-53 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 39-40 recite “any melanoma treatment or inhibitor of an immune checkpoint”.  This language gives the claims multiple interpretations.  First, it could be that the sample or subject has not be contacted with the melanoma treatment and the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 37-41, 44, and 46-50 are rejected under 35 U.S.C. 103 as being unpatentable over Helfrich (Clinical Cancer Research, Vol. 15, No. 4, Pg. 1384-1392, 2009) in view of Desai (US2014/0134257, priority to 11/09/2012), Artomov (WO2014/078468, filed 11/14/2013, on ISR), Bedogni (Pigment Cell Melanoma Research, Vol. 22, Pg. 166-174, 166-174, 2009), Gu (Oncology Reports, Vol. 15, Pg. .
Helfrich teaches measure of circulating soluble Ang-2 in serum samples of melanoma patients (Abstract).  The serum Ang2 levels correlated with tumor progression and patient survival (Abstract).  They established Ang-2 as a biomarker of melanoma progression and metastasis correlating with tumor load and overall survival (Abstract).  They teach that Ang-2 destabilizes quiescent endothelial cell phenotype and primes it for exogenous cytokines including angiogenic stimuli (Pg. 1385, Column 1, Paragraph, second).  Ang-2 is almost exclusively produced by activated endothelial cells (Pg. 1385, Column 1, Paragraph, third).  Ang-2 is a biomarker of endothelial cell activation and elevated circulating Ang-2 has been associated with tumor angiogenesis (Pg.1385, Column 1, Paragraph, third).  Thus, Ang-2 in serum indicates active tumor angiogenesis in a subject. They measured serum Ang-2 levels with immunoassays (Pg. 1385, Column 2, Paragraph, final).  Their Figure 1 shows statistically significant Ang-2 level increases in Stage III and IV melanoma compared to control (healthy subjects).  Sera of stage III melanoma patients with regional lymph node metastases had elevated Ang-2 levels and stage IV melanoma with distant metastasis have even higher serum Ang-2 levels (Pg. 1387, Column 2, Paragraph, second).  Also an increase in Ang-2 was found in patients during progression from stage III to IV (Pg. 1387, Column 2, Paragraph, penultimate).  The Ang-2 of these tumors is predominantly expressed by tumor-associated endothelia (Pg. 1391, Column 1, Paragraph, second).  

Certainly once the metastatic melanoma is diagnosed or prognosed by the method of Helfrich, one of ordinary skill in this art will want to effectively treat the disease.  
Desai teaches a method of treating metastatic melanoma in a human via administering both ipilimumab and bevacizumab with nanoparticles comprising paclitaxel (0132).  
Desai does not teach a method of identifying melanoma that would likely respond to any of these drugs such as ipilimumab.  Yet, the prior art was well aware of methods of determining tumor responsiveness to immune checkpoint inhibitors like ipilimumab.
Artomov teaches prognostic methods for predicting likelihood of clinical response of a subject having cancer to treatment with an immunotherapeutic agent and treating a subject with cancer with said agent after determining likelihood of clinical response thereto (Abstract).  Specifically, they provide biomarkers that can be used to predict clinical response of patients to treatment with ipilimumab prior to receiving the agent (0012).  One of ordinary skill in this art would find it obvious to use such a method to predict which metastatic melanoma would likely respond to the combination therapy of Desai above.
Artomov makes no mention of serum Ang-2 as a biomarker to predict ipilimumab responsiveness.  

Bedogni teaches that cells respond to hypoxia by activating the heterodimeric transcription factors HIF1 and HIF2 (Pg. 166, Column 2, Paragraph, second).  HIF1 regulates angiogenesis (Pg. 167, Column 2, Paragraph, second) and does so via upregulation of Ang-2 expression (Figure 2) in order to re-establish normal oxygen supply (Figure 2 legend).  They state that fifty to sixty percent of locally advanced solid tumors, such as melanomas, are characterized by areas of hypoxia (Pg. 171, Column 1, Paragraph, second).   They add that it is well known that hypoxic tumors show higher resistance to chemo- and radiation therapy (Pg. 172, Column 1, Paragraph, first).  
Gu adds that Ang-2 levels differ in different tumor regions of colorectal cancer (CRC) tumor (Figure 5D) where it shows that intermediate regions of tumor, around the necrosis, showed higher intensity of Ang-2 staining than in the peripheral region, which has more vessels (Figure 5 legend).  Thus, hypoxia induces Ang-2 expression in CRC (Pg. 781, Paragraph, final). Also, it is clear that varying levels of hypoxia will produce different levels of Ang-2 as shown in Figure 5D and Figure 4A which compares intermediate location (I) with the periphery (P).  In Figure 4A, the less hypoxic region with more vessels (P) has less Ang-2.  Though Gu discusses CRC, one of ordinary skill in this art would understand that melanoma tumors would show a similar pattern since melanomas can become hypoxic and will respond thereto with Ang-2 upregulation.
Taken together, it is clear that serum Ang-2 is not only a marker of tumor angiogenesis and melanoma progression/stage, but also of melanoma tumor hypoxia level, which said angiogenesis seeks to rectify.  Such is obvious from the combined 
Lee teaches hypoxic microenvironments may protect tumors from anti-tumor immune responses and from immunotherapies (Pg. 5, Paragraph, third).  Hypoxia inhibits T cells (less CTL development) and also promotes suppressive cells such as Treg cells that block immune effector cells (Pg. 5, Paragraph, third and Pg. 20, Table 1).  
Jain teaches hypoxia is believed to cause immunosuppression and limit efficacy of immune therapies such as ipilimumab (Pg. 27, Paragraph, first).  This is logical since Lee teaches hypoxia in tumors inhibits CTL development and promotes Treg action and Cojocaru teaches two important factors in the mode of action of CTLA4 blockade by ipilimumab are the enhancement of effector T cell activity and inhibition of Treg immunosuppressive activity (0010).  Thus, hypoxia and ipilimumab have opposite effects on T effector cells and Treg cells.  
Taken together, it would have been obvious to one of ordinary skill in this art before the filing of the instant application that increased serum Ang-2 levels indicate increased tumor hypoxia and also increased resistance to ipilimumab action.  This is because the tumor microenvironment will neutralize the actions of ipilimumab.  In addition, decreased levels of Ang-2 would indicated decreased tumor hypoxia and increased sensitivity of a tumor to ipilimumab, a more permissive tumor microenvironment for ipilimumab action.  Less hypoxia would allow for increased efficacy of the administered ipilimumab. Thus, 
In addition, one of ordinary skill in this art would find it obvious to determine if the target metastatic melanoma would be sensitive to bevacizumab also for the reasons above, determining most efficacious therapy for a given patient.  With respect to bevacizumab, Goede teaches measure of serum Ang-2 in CRC patients to determine efficacy of bevacizumab therapy (Abstract).  Amongst patients receiving bevacizumab treatment, low pre-therapeutic serum Ang-2 levels were associated with better response rate (Abstract).  Serum Ang-2 is thus a biomarker for outcome of patients with metastatic CRC treated with bevacizumab (Abstract).  They state that surrogates of vascular normalization might predict outcome of chemotherapy and VEGF-targeting therapy and that this was their basis for selecting Ang-2, which counteracts vascular normalization (Pg. 1408, Column 1, Paragraphs, second and third).  Bevacizumab induces vascular normalization which contributes to more efficient delivery of chemotherapeutic agents (Pg. 1407, Column 2, Paragraph, final).  Therefore, lower Ang-2 levels will allow bevacizumab better efficacy.  Though Goede does not discuss melanoma, the logic of bevacizumab action being countered by Ang-2 action would apply to melanoma and so one of ordinary skill in this art would find it obvious that serum Ang-2 levels would indicate bevacizumab responsiveness of metastatic melanoma similar to how it functions in CRC.  This one serum marker will therefore provide a plethora of information over the prognosis 
With respect to controls of the instant claims and percent decreases in serum Ang-2 levels, it is well within the skill of one of ordinary skill in this art to determine, based on the art above, a cut-off value for likely to respond to ipilimumab and bevacizumab combotherapy.  One can see based on the art above that serum Ang-2 can predict responsiveness of both agents and so, using known responders to this combotherapy, and their serum Ang-2 levels, a threshold can be determined for those who will respond to the combotherapy versus those that will not respond thereto.  Determination of cutoff values is routine in this art.  See Helfrich at page 1387, Column 1, Paragraph, final, for example.  Also, such cutoff values are result effective variables since they determine the result of an assay, who will and will not respond to the combination therapy above.  Therefore, it is not inventive to discover the optimum cutoff values, which will be identified by routine experimentation as in Helfrich.  Thus, the percent decreases of all instant claims above will be arrived at by routine experimentation and are obvious. The decrease of the marker is obvious since increased Ang-2 indicates less permissive tumor environments for both ipilimumab and bevacizumab action as discussed supra. The 
Once a human patient with metastatic melanoma is determined to be responsive to the combination therapy, then it is obvious to administer it to them in order to treat the disease.  
With respect to claims 39-40, the patient need not have been treated prior to use of the obvious method above.  Thus, their sample will not have been contacted with any melanoma treatment or immune checkpoint inhibitor.
With respect to claim 47, it is obvious to use a control human population/sample for determining the cutoff value of human subjects.  All other species are not logical to one of ordinary skill in this art.
With respect to claims 48-49, they read on/require a control from the human subject to be treated that is before the patient has received the anti-immune checkpoint therapy and a test sample obtained after the subject has received anti-immune checkpoint therapy.  These samples can be used in steps that are obvious additions to the obvious method above.  Helfrich shows that  serum Ang-2 correlates with prognosis and tumor load and so adding steps that determine if the combination therapy above was effective at improving prognosis or decreasing tumor load, which would result in a reduction in serum Ang-2 levels, is obvious to one of ordinary skill in this art.  Equally, it will show if the tumor is still likely to respond to the combination therapy and so these obvious steps will allow for determination of continued treatment with the combotherapy, or a switch to different treatment methods.  Both these uses of these specific controls and test samples are obvious to one of ordinary skill in this art.  
.  

Claims 37-41 and 44-50 are rejected under 35 U.S.C. 103 as being unpatentable over Helfrich (Clinical Cancer Research, Vol. 15, No. 4, Pg. 1384-1392, 2009), Desai (US2014/0134257, priority to 11/09/2012), Artomov (WO2014/078468, filed 11/14/2013, on ISR), Bedogni (Pigment Cell Melanoma Research, Vol. 22, Pg. 166-174, 166-174, 2009), Gu (Oncology Reports, Vol. 15, Pg. 779-783, 2006), Lee (Int. J. Hyperthermia, Vol. 26, No. 3, Pg. 232-246, 2010),  Jain (WO2013/169739, published 11/14/2013, on ISR), Cojocaru (US2014/0294765, priority to 06/21/2012), and Goede (British Journal of Cancer, Vol. 103, Pg. 1407-1414, 2010) as applied to claims 37-41, 44, and 46-50 above, and further in view of Green (US2006/0246071, published 11/02/2006).
The combined teachings of Helfrich, Desai, Artomov, Bedogni, Gu, Lee, Jain, Cojocaru and Goede render obvious claim 44 for the reasons and advantages discussed above in the first 103 rejection, all incorporated here.  It would have been obvious to measure serum Ang-2 levels in metastatic melanoma patients via an immunoassay in order to determine their likelihood to respond to a combination therapy with ipilimumab and bevacizumab.  Those determined likely to respond to this therapy would be treated with the method of Desai which further adds paclitaxel to the therapy regimen as stated supra.  However, claim 45 requires addition of an anti-Ang-2 therapeutic agent to the regimen.
None of the authors above teach treating metastatic melanoma with an antibody against Ang-2.

Taken together, it would have been obvious to one of ordinary skill in this art to add the anti-Ang2 antibody of Green to the therapy regimen of Desai for the advantage of more aggressively treating an already aggressive (metastatic) melanoma.  It is also obvious to combine all these therapeutic agents into one regimen since all are taught in the art for the same purpose melanoma treatment.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).  It is equally obvious to combine multiple agents into the same regimen to treat the same disease using this Kerkhoven logic.  Also, since Ang-2 counteracts the actions of at least bevacizumab, the antibody of Green will aid in preventing this and facilitate bevacizumab action against the tumor.  For this reason also, the combination therapy above with the anti-Ang-2 antibody is obvious for administration to the selected metastatic melanoma patient, identified as responsive to both bevacizumab and ipilimumab with the obvious method supra.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Allen/Primary Examiner, Art Unit 1642